686 S.E.2d 899 (2009)
STATE of North Carolina
v.
Donald MARENGO.
No. 398P09.
Supreme Court of North Carolina.
November 5, 2009.
Paul Y.K. Castle, Jacksonville, for Donald Marengo.
Jill A. Bryan, Asst. Atty. Gen., for State.


*900 ORDER

Upon consideration of the petition filed on the 24th of September 2009 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th of November 2009."